DETAILED ACTION
1.	This communication is in response to the Application filed on 12/28/2020. Claims 1-22 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 2, 5-6, 8, 11, 13, 16-17, 19,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the applicant is requested to clearly define “mean vector” in Claim 2. The Specification provides very ambiguous description of this term.
Claim Rejections - 35 USC § 103
3.	Claims 1, 3-4, 7, 9-10, 12, 14-15, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt, et al. (WO 2017049399; hereinafter VAILLANCOURT) in view of Bhaskar, et al. (US 7013269; hereinafter BHASKAR), and further in view of Ramo (US 20030014249; hereinafter RAMO).       
As per claim 1, VAILLANCOURT (Title: Method and system for decoding left and right channels of a stereo sound signal) discloses “A stereo signal encoding method (VAILLANCOURT, Title <read on the corresponding encoding>) comprising:
[ performing a spectrum broadening on a quantized line spectral frequency (LSF) parameter ] of a primary channel signal to obtain a spectrum-broadened LSF parameter of the primary channel signal, wherein the primary channel signal is in a current frame of a stereo signal; [ determining a prediction residual of an LSF parameter ] of a secondary channel signal based on an original LSF parameter of the secondary channel signal and the spectrum-broadened LSF parameter, wherein the secondary channel signal is in the current frame; and [performing a quantization on the prediction residual ] (VAILLANCOURT, [0057], the right R and left L channels of the input digital stereo sound signal are processed by successive frames of a given duration; [0009], a stereo sound decoding method for decoding left and right channels of a stereo sound signal .. encoding parameters of a primary channel, encoding parameters of a secondary channel, and a factor β … time domain up-mixing <also read on the corresponding down-mixing at encoding> the decoded primary and secondary channels using the factor β to produce the decoded left and right channels of the stereo sound signal, wherein the factor β determines respective contributions of the primary and secondary channels upon production of the left and right channels. Examiner’s Note: There is no specific formulation on how the primary signal and the secondary signal are derived from the left and the right signals of a stereo signal. Without this, there is no way to know if the claimed processing steps make sense or not, e.g., if the LSF parameters can be re-used. Examiner’s Note: The applicant is also requested to clarify ‘spectrum broadening on a LSF parameter.’ It is well known that a speech spectral formant can be broadened by modifying LSFs within the format frequency range to be further apart, but how can ‘a parameter’ be broadened such as by the formula recited in Claim 2).” 
VAILLANCOURT does not expressly disclose “performing a spectrum broadening on a quantized line spectral frequency (LSF) parameter ..” However, the feature is taught by BHASKAR (Title: Voicing measure for a speech CODEC system).  
In the same field of endeavor, BHASKAR teaches: [col. 35, lines 56-57] “the LP parameters are bandwidth broadened to eliminate sharp spectral resonances .. “ [col. 11, lines 15-16] “The bandwidth expanded LP filter coefficients are converted to line spectral frequencies (LSFs) for quantization ..” and [col. 13, lines 65-66] “The LSFs are quantized by a hybrid scalar-vector quantization scheme.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of BHASKAR in the system (as taught by VAILLANCOURT) to provide spectrum-broadened LSF parameters for prediction and differential quantization. 
 “determining a prediction residual of an LSF parameter .. performing a quantization on the prediction residual.” However, the feature is taught by RAMO (Title: Method and system for line spectral frequency vector quantization in speech codec).  
In the same field of endeavor, RAMO teaches: [Abstract] “quantizing LSF vectors in a speech coder, wherein predicted LSF values based on previously decoded output values are used to estimate spectral distortion, along with the residual codebook vectors and the LSF coefficients. “
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of RAMO in the system (as taught by VAILLANCOURT and BHASKAR) for LSF parameters prediction and differential quantization. 
As per claim 3 (dependent on claim 1), VAILLANCOURT in view of BHASKAR and RAMO further discloses “converting the quantized LSF parameter into a linear prediction coefficient (LPC) of the primary channel signal; modifying the LPC to obtain a modified LPC of the primary channel signal; and converting the modified LPC into the spectrum-broadened LSF parameter (RAMO, [0015], when using predictive quantization or constrained VQ, the stability of the resulting qLSF k <read on quantized LSFs> has to be checked before conversion to LP coefficients <also read on the corresponding conversion from LP coefficient to LSFs>. Examiner’s Note: The applicant must clearly specify ‘modifying the LPC to obtain a modified LPC’ to show why ‘spectrum-broadening’ can be achieved by such modification).”  
As per claim 4 (dependent on claim 1), VAILLANCOURT in view of BHASKAR and RAMO further discloses “wherein the prediction residual is a first difference between the original LSF parameter and the spectrum-broadened LSF parameter (RAMO, [Abstract], quantizing LSF vectors in a speech coder, wherein predicted LSF values based on previously decoded output values <read on a ready mechanism for predictive or differential LSF quantization based on any two LSFs> are used to estimate spectral distortion <read on ‘difference’ and ‘prediction residual’>, along with the residual codebook vectors and the LSF coefficients).” 
Claims 7, 9-10 (similar in scope to claims 1, 3-4) are rejected under the same rationale as applied above for claims 1, 3-4. Note that Claims 7, 9-10 perform the decoding steps corresponding to the encoding steps recited in Claims 1, 3-4. The correspondence between encoding and decoding steps are well known in the audio compression field.
Claims 12, 14-15 (similar in scope to claims 1, 3-4) are rejected under the same rationale as applied above for claims 1, 3-4. VAILLANCOURT further teaches: [0012] “a stereo sound decoding system for decoding left and right channels of a stereo sound signal, comprising: at least one processor; and a memory coupled to the processor and comprising non-transitory instructions that when executed cause the processor to: receive encoding parameters comprising encoding parameters of a primary channel, encoding parameters of a secondary channel, and a factor β, wherein the primary channel encoding parameters comprise LP filter coefficients of the primary channel; decode the primary channel in response to the primary channel encoding parameters; decode the secondary channel using one of a plurality of coding models, wherein at least one of the coding models uses the primary channel LP filter coefficients to decode the secondary channel; and time domain up-mix the decoded primary and secondary channels using the factor β to produce the decoded left and right channels of the stereo sound signal, wherein the 
Claims 18, 20-21 (similar in scope to claims 12, 14-15) are rejected under the same rationale as applied above for claims 12, 14-15. Note that Claims 18, 20-21 perform the decoding steps corresponding to the encoding steps recited in Claims 12, 14-15. The correspondence between encoding and decoding steps are well known in the audio compression field.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	1/27/2022

Primary Examiner, Art Unit 2659